              Case 3:20-cv-00806-EMC Document 73-2 Filed 06/15/21 Page 1 of 1



1
2
3
4
5
6
7
8                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
9
10   MISHARI ALEISA and NICOLE                )    Case No.: 3:20-cv-00806-EMC
     BELLUOMINI, individually and on
11   behalf of all others similarly situated, )
                                              )    [PROPOSED] ORDER GRANTING
                   Plaintiffs,                     STIPULATION TO DISMISS
12                                            )    ACTION PURSUANT TO FED. R.
           v.                                 )    CIV. P. 41(A)(1)(A)(II)
13
                                              )
14   SQUARE, INC., a Delaware                 )
     corporation,
                                              )
15
                   Defendant.                 )
16                                            )
                                              )
17
                                              )
18
19            Based upon the Stipulation To Dismiss pursuant to Fed. R. Civ. P.
20   41(a)(1)(A)(ii), this Court hereby orders this action dismissed in its entirety, with
21   prejudice as to the claims of the named Plaintiffs and without prejudice as to the
22   claims of the putative class members. The parties shall bear their/its own fees and
23   costs.
24            IT IS SO ORDERED.
25
26   Dated: _________, 2021                       _______________________________
                                                  HON. EDWARD M. CHEN
27
                                                  UNITED STATES DISTRICT JUDGE
28

                                           PROPOSED ORDER
